    Case 3:18-cv-00505-MAB Document 95 Filed 09/09/20 Page 1 of 6 Page ID #304




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JAMES LEZINE,                                   )
                                                    )
                         Plaintiff,                 )
                                                    )
    vs.                                             )   Case No. 3:18-CV-505-MAB
                                                    )
    ILLINOIS DEPARTMENT OF                          )
    CORRECTIONS, JOHN BALDWIN,                      )
    KAREN JAIMET,                                   )
    WEXFORD HEALTH SOURCES, INC.,1                  )
    RHONDA REUTER, and                              )
    KIMBERLY REEDER,                                )
                                                    )
                         Defendants.                )


                            MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

          This matter is currently before the Court on the Rule 12(b)(6) motions to dismiss

filed by Defendants Wexford Health Sources, Inc., Rhonda Reuter, and Kimberly Reeder

(Doc. 65; Doc. 80). For the reasons set forth below, the motions are denied.

          Plaintiff James Lezine filed this lawsuit in February 2018, alleging claims under

the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12132, and the Rehabilitation

Act (“Rehab Act”), 29 U.S.C. § 794, as well as a constitutional claim for deliberate

indifference to a serious medical condition (Docs. 1, 7). In the complaint, Plaintiff alleged

that he suffered a stroke in May 2017, which rendered him unable to use his right arm or




1 This Defendant was incorrectly identified in the First Amended Complaint as “Wexford Health Services,
Inc.” (Doc. 53) (emphasis added).
                                                Page 1 of 6
Case 3:18-cv-00505-MAB Document 95 Filed 09/09/20 Page 2 of 6 Page ID #305




right leg and caused severe memory loss (Doc. 7). He alleges that prison officials at

Pinckneyville Correctional Center failed to accommodate his impairments or provide

him adequate medical care (Doc. 7). Following a threshold review of the complaint

pursuant to 28 U.S.C. § 1915A, Plaintiff was permitted to proceed on the claim under the

ADA/Rehab Act, but not the deliberate indifference claim (Doc. 7). Given the allegations

regarding Plaintiff’s condition, counsel was recruited for Plaintiff the same day the

threshold order was entered (Doc. 8). In June 2018, Magistrate Judge Stephen Williams

found Plaintiff to be incompetent and appointed a guardian ad litem for him (Docs. 35,

38).

       In May 2019 Plaintiff’s counsel, Brent Salsbury, was granted leave to file an

amended complaint (Docs. 51, 52, 53). He dropped Plaintiff’s claim for injunctive relief

but reasserted his claim for damages under the Rehab Act against the IDOC, John

Baldwin, and Karen Jaimet (Doc. 53). He also reasserted Plaintiff’s Eighth Amendment

deliberate indifference claim against the existing Defendants: the IDOC, John Baldwin,

Karen Jaimet, as well as three new Defendants: Wexford Health Sources, Kimberly

Reeder, and Rhonda Reuter (Doc. 53). The new Defendants each filed a motion to dismiss

under Rule 12(b)(6), arguing that Plaintiff failed to state a claim against them (Docs. 65,

80). Plaintiff filed a response in opposition to each motion to dismiss (Docs. 67, 86), to

which Defendants filed replies (Docs. 70, 88).

       A motion to dismiss under Rule 12(b)(6) addresses the legal sufficiency of the

plaintiff’s claim for relief, not the merits of the case or whether the plaintiff will ultimately

prevail. Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 736 (7th Cir. 2014); Gibson v.
                                          Page 2 of 6
Case 3:18-cv-00505-MAB Document 95 Filed 09/09/20 Page 3 of 6 Page ID #306




City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). In reviewing a motion to dismiss, the

court must construe the complaint in the light most favorable to the plaintiff, accept as

true all well-pleaded facts, and draw all possible inferences in the plaintiff’s

favor. E.g., Hecker v. Deere & Co., 556 F.3d 575, 580 (7th Cir. 2009) (citation omitted). To

survive a motion to dismiss, the plaintiff must do more than simply recite the elements

of a claim in a conclusory fashion. Reynolds v. CB Sports Bar, Inc., 623 F.3d 1143, 1146 (7th

Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “[T]he ‘complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.’” Reynolds, 623 F.3d at 1146 (quoting Iqbal, 556 U.S. at 678). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Roberts v.

City of Chicago, 817 F.3d 561, 564–65 (7th Cir. 2016) (quoting Iqbal, 556 U.S. at 678). The

complaint need not, however, contain “detailed factual allegations.” Reynolds, 623 F.3d at

1146 (quoting Iqbal, 556 U.S. at 678).

       Wexford argues that Plaintiff failed to sufficiently allege a practice, policy, or

custom that inflicts the constitutional injury and causes its employees to be deliberately

indifferent (Docs. 65, 70). In order to sustain a Monell claim against Wexford, Plaintiff

must allege “that his injury was caused by a Wexford policy, custom, or practice of

deliberate indifference to medical needs, or a series of bad acts that together raise the

inference of such a policy.” Shields v. Ill. Dep't of Corr., 746 F.3d 782, 796 (7th Cir. 2014).

Here, Plaintiff alleged that Wexford “fails to provide inmates with appropriate medical

care” (Doc. 53). He further alleged that he was transferred to Pinckneyville because he
                                          Page 3 of 6
Case 3:18-cv-00505-MAB Document 95 Filed 09/09/20 Page 4 of 6 Page ID #307




required special medical and personal assistance and accommodations to meet his

hygiene, medical, and safety needs, including an adequate wheelchair; an accessible sink

and bed; a call button; assistance with bathing, changing diapers, and getting in and out

of bed; and physical therapy (Doc. 67; see also Doc. 53). Despite his special needs, there

were instances where a nurse failed or refused to help his clean himself after using the

bathroom (Doc. 53, Doc. 1). There were also instances where a nurse failed or refused to

provide him assistance bathing and transferring in and out of bed, and he fell and injured

himself (Doc. 53, Doc. 1). He also does not have a properly fitted wheelchair (Doc. 53,

Doc. 1). And recommendations to have him housed in a medical unit or in an ADA-

compliant cell with an assistant have been ignored (Doc. 53, Doc. 1). Finally, Plaintiff

alleged that he made “numerous oral attempts to alert Defendants to his medical issues

and the inadequacies of his care,” but he was “given the ‘runaround.’” (Doc. 53).

      Although Plaintiff’s allegations are not very specific, he has met the minimum

standard that is required in order to state a claim against Wexford. The crux of the

complaint is that Plaintiff was repeatedly denied constitutionally adequate medical care,

accommodations, and equipment. Although not specifically stated within the complaint,

it can reasonably be inferred that he takes issue with a systemic failure. In other words,

when construing the facts in the light most favorable to Plaintiff, a reasonable inference

can be drawn that this was due to a widespread custom or practice implemented

by Wexford. Although it’s a close call, the Court finds that Plaintiff has stated a claim.

Accordingly, Wexford’s motion to dismiss will be denied.

      As for Defendants Kimberly Reeder & Rhonda Reuter, who were nurses at
                                       Page 4 of 6
Case 3:18-cv-00505-MAB Document 95 Filed 09/09/20 Page 5 of 6 Page ID #308




Pinckneyville Correctional Center (see Docs. 66, 81), they both argue that Plaintiff failed

to allege any facts that connect them to any unconstitutional act (Docs. 66, 81). In

response, Plaintiff pointed out his allegations that medical personnel were aware that he

needed assistance with toileting, bathing, and transferring in and out of bed (Doc. 67;

Doc. 86; see also Doc. 53). Nevertheless, there were instances where a nurse failed or

refused to help him clean himself after using the bathroom (Doc. 53, Doc. 1). And there

were also instances where a nurse failed or refused to provide him assistance bathing and

transferring in and out of bed, and he fell and injured himself (Doc. 53, Doc. 1). Finally,

Plaintiff alleged that he made “numerous oral attempts to alert Defendants to his medical

issues and the inadequacies of his care,” but he was “given the ‘runaround.’” (Doc. 53).

Here again, the allegations in Plaintiff’s complaint are certainly vague and lack specifics,

but the Court believes they give rise to the inference that Defendants Reeder and Reuter

were deliberately indifferent when they failed to provide Plaintiff with the medical and

personal care themselves and/or failed to ensure that others did. Here, again, it’s a close

call, but when construing the facts in the light most favorable to the Plaintiff, and

considering the reasonable inferences that can be drawn, Plaintiff has met the minimum

standard required to state a claim. Accordingly, Defendants’ Reeder and Reuter’s

motions to dismiss will be denied.

                                       CONCLUSION

       The motion to dismiss filed by Defendants Wexford Health Sources, Inc. and

Kimberly Reeder (Doc. 65) and the motion to dismiss filed by Defendant Rhonda Reuter

are DENIED.
                                        Page 5 of 6
Case 3:18-cv-00505-MAB Document 95 Filed 09/09/20 Page 6 of 6 Page ID #309




     IT IS SO ORDERED.

     DATED: September 9, 2020
                                         s/ Mark A. Beatty
                                         MARK A. BEATTY
                                         United States Magistrate Judge




                                Page 6 of 6
